91 F.3d 131
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Mitchell Alfonso KEY, Petitioner.
No. 96-509.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided June 28, 1996.

Mitchell Alfonso Key, Petitioner Pro Se.
Before HALL, WILKINS and HAMILTON, Circuit Judges.
PER CURIAM:


1
Petitioner filed this petition for writ of mandamus seeking to have this court direct the district court to comply with this court's instructions to conduct a de novo review of Petitioner's objections to the magistrate judge's report and recommendation in Petitioner's 42 U.S.C. § 1983 (1988) action.  In October 1995, the district court has entered an order in compliance with this court's order of remand.  Accordingly, while we grant leave to proceed in forma pauperis, we deny this mandamus petition as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED